DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.

Response to Arguments
Applicant's amendment and arguments filed 11/02/2020, with respect to the 35 USC 102 and 103 rejections as set for in the Final Rejection mailed 08/03/2020 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to applicants amendment of Claim 1, that include newly presented features of “the second recognition model is trained based on an interconnectivity parameter and a dependency parameter between a first set of mental behavioral attributes of a set of mental behavioral attributes and a second set of mental behavioral attributes of the set of mental behavior attributes, the interconnectivity parameter indicates a functional connectivity between different regions of a brain of the subject in a case in which the brain stays functional for at least two mental behavioral attributes of the set of mental behavioral attributes, and the dependency parameter indicates an effect of a first 
Bosl teaches “the second recognition model is trained based on an interconnectivity parameter and a dependency parameter between a first set of mental behavioral attributes of a set of mental behavioral attributes and a second set of mental behavioral attributes of the set of mental behavior attributes, the interconnectivity parameter indicates a functional connectivity between different regions of a brain of the subject in a case in which the brain stays functional for at least two mental behavioral attributes of the set of mental behavioral attributes, and the dependency parameter indicates an effect of a first mental behavioral attribute of the set of mental behavioral attributes on a second mental behavioral attribute of the set of mental behavioral attributes,” in Para 0012 “  Some studies suggest that complex mental disorders such as autism cannot easily be described as associated with underconnectivity, but clearly exhibit abnormal connectivity that may vary between different regions.  In the autistic brain, high local connectivity and low long-range connectivity may develop concurrently due to problems with synapse pruning or formation.  Similarly, neural connectivity patterns that lead to other developmental disorders are not described simply as too many or few neural connections (synapses).  Accordingly, some embodiments are directed to estimating changes in neural connectivity in the developing brain using nonlinear techniques as such changes may be used as an effective diagnostic marker for abnormal connectivity development.” Bosl uses the study of the neural connection of the brain to learn the connectivity pattern across different regions of the brain and the effect these connections have on the behavioral development of an individual mainly when dealing with a mental disorder.   These connections would encompass learning about the mental behavioral attributes one would develop and how these attributes correlate to regional brain connectivity and correlate to 
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the predictive analysis system of mental behavioral attributes as taught by Lazlo in view of Roham, with  “the second recognition model is trained based on an interconnectivity parameter and a dependency parameter between a first set of mental behavioral attributes of a set of mental behavioral attributes and a second set of mental behavioral attributes of the set of mental behavior attributes, the interconnectivity parameter indicates a functional connectivity between different regions of a brain of the subject in a case in which the brain stays functional for at least two mental behavioral attributes of the set of mental behavioral attributes, and the dependency parameter indicates an effect of a first mental behavioral attribute of the set of mental behavioral attributes on a second mental behavioral attribute of the set of mental behavioral attributes,”  as taught by Bosl, since such a modification would provide the predictable result of 
In regards to the applicants argument that Claims 20 and 21 do not recite the amended claims similar to those recited in amended independent claim 1, are respectfully rejected in view of the amended claims 20, 21 being taught by the combination of Laszlo, Roham and Bosl at stated above.  
Dependent claims, 2-10 and 12-19 are rejected based on the dependency of the amended independent claim 1 as taught above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, and 20-22 are rejected under 35 USC 103 as being unpatentable over Laszlo et al. (US2019/019083 A1) “Laszlo”, in view of Roham et al. (US 2013/0116520) “Roham” and further in view of Bosl (U.S Publication No. 2013/0178731).

Regarding claims 1 and 21, Laszlo discloses a device and method comprising a memory 1220 (Fig. 12) configured to store a set of electroencephalogram (EEG) signals (paragraph [0115-0116]), at least one processor configured to train a plurality of first recognition models that corresponds to a first plurality of deep neural networks (DNNs), on a training set of EEG signals and a training set of different types of bio-signals associated with a set of training subjects (claim 4, paragraphs [0013], [0070], [0074], fig. 2). Paragraph0013 refers to a machine learning model that may be a neural network or artificial intelligence architecture that measures and trains EEG signals. Paragraph 0070 refers to the processing module programmed to a plurality of deep neural networks. Paragraph 0074 refers to training EEG-specific data to classify them further. Train a second recognition model that corresponds to a second plurality of deep neural networks (DNNs), on a feature vector from output layers of the plurality of first recognition models (claim 5, paragraph [0073]). Paragraph 0073 mentions an ML model that employs one or more layers of outputs (first and second recognition models) to generate output from input of another layer. Estimate a plurality of relationship data, which indicate one of the functional connectivity or a dependency between the different regions of the brain of the subject, by application of the trained plurality of first recognition models on the set of EEG signals and the set of different types of bio-signals associated with the subject (paragraph [0019]). Paragraph 0019 refers to a functional connectivity from biosensors that convert signals from analog to digital based on the recognition models. Identify a specific mental behavioral attribute of the subject from the set of mental behavioral attributes, by application of an output 
Laszlo does not teach that the memory of electronic device is able to store a set of different types of bio signals and a plurality of user parameters associated with a subject, the second recognition model is trained based on an interconnectivity parameter and a dependency parameter between a first set of mental behavioral attributes of a set of mental behavioral attributes and a second set of mental behavioral attributes of the set of mental behavior attributes, the interconnectivity parameter indicates a functional connectivity between different regions of a brain of the subject in a case in which the brain stays functional for at least two mental behavioral attributes of the set of mental behavioral attributes, and the dependency parameter indicates an effect of a first mental behavioral attribute of the set of mental behavioral attributes on a second mental behavioral attribute of the set of mental behavioral attributes. 
However, Roham et  al. discloses a wearable electronic device that comprises a memory capable of storing different types of bio-signals and a plurality of user parameters associated with a subject (e.g. ECG, pulse oximeter, PPG) (claims 1 and 4-11, paragraph [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Laszlo having a memory that can store EEG signals to include the storing of more than one type of bio-signal and corresponding sensors to the electronic to device, as taught and suggested by Roham, for the purpose of identifying certain features or relationships (indicated by different regions of the brain) can potentially lead to issues (e.g, depression or extreme anger) that may affect the mental health condition of the subject (Laszlo, paragraph [0067]). 

It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the predictive analysis system of mental behavioral attributes as taught by Lazlo in view of Roham, with  “the second recognition model is trained based on an interconnectivity parameter and a dependency parameter between a first set of mental behavioral attributes of a set of mental behavioral attributes and a second set of mental behavioral attributes of the set of mental behavior attributes, the interconnectivity parameter indicates a functional connectivity between different regions of a brain of the subject in a case in which the brain stays functional for at least two mental behavioral attributes of the set of mental behavioral attributes, and the dependency parameter indicates an effect of a first mental behavioral attribute of the set of mental behavioral attributes on a second mental behavioral attribute of the set of mental behavioral attributes,”  as taught by Bosl, since such a modification would provide the predictable result of improving the system with adding the learned ability to integrate connectivity parameters within the brain and behavioral correlations when assessing mental behavioral attributes.     


Laszlo does not disclose, a memory configured to store a set of electroencephalogram (EEG) signals, a set of bio-signals, and a plurality of user parameters associated with a subject; the second recognition model is pre-trained based on an interconnectivity parameter and a dependency parameter between a first set of mental behavioral attributes of the set of mental behavioral attributes and a second set of mental behavioral attributes of the set of mental behavioral attributes, the interconnectivity parameter indicates the functional connectivity between the different regions of the brain of the subject in a case in which the brain stays functional for at least two mental behavioral attributes of the set of mental behavioral attributes, and the dependency parameter indicates an effect of a first mental behavioral attribute of the set of mental behavioral attributes on a second mental behavioral attribute of the set of mental behavioral attributes.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Laszlo to input bio-signals and the plurality of user parameters to the recognition models, as taught and suggested by Roham, with the purpose of identifying different features, relationships and dependency among different regions of the brain while the user experiences different mental behavioral attributes, such as focus, unfocused, interest and disinterest  (paragraph [0077], [0090]).
 Bosl teaches, “the second recognition model is trained based on an interconnectivity parameter and a dependency parameter between a first set of mental behavioral attributes of a set of mental behavioral attributes and a second set of mental behavioral attributes of the set of mental behavior attributes, the interconnectivity parameter indicates a functional connectivity between different regions of a brain of the subject in a case in which the brain stays functional for at least two mental behavioral attributes of the set of mental behavioral attributes, and the dependency parameter indicates an effect of a first mental behavioral attribute of the set of mental behavioral attributes on a second mental behavioral attribute of the set of mental behavioral attributes,” in Para 0012 “Some studies suggest that complex mental disorders such as autism cannot easily be described as associated with underconnectivity, but clearly exhibit abnormal connectivity that may vary between different regions.  In the autistic brain, high local connectivity and low long-range connectivity may develop concurrently 
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the predictive analysis system of mental behavioral attributes as taught by Lazlo in view of Roham, with  “the second recognition model is trained 

Regarding Claim 22, Laszlo in view of Roham and Bosl discloses the limitation of claim 1, as discussed above, further disclosing the first set of mental behavioral attributes is different from the second set of mental behavioral attributes (Para 77,90).  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al. (US2019/0192083 A1)" Laszlo" in view of Roham et aI. (US2013/0116520)" Roham" and Bosl (U.S Publication No. 2013/0178731) and in further in view of Liu (US2017/0245778 Al) "Liu".
Regarding claim 2, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding the measurement of EEG signals sets where the first set of EEG signals from a left portion and a second set of EEG signals from a right portion of a cerebral cortex of the brain of the subject.  	                                                                                                           

Regarding Claim 3, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl does not teach at least one processor is further configured to capture the first set of EEG signals from the left portion and the second set of EEG signals from the right portion of the cerebral cortex of the brain. 
However, Liu teaches comprising at I east one processor (fig. 3 - element 1310) is further configured to capture the first set of EEG signals from the left portion and the second set of EEG signals from the right portion of the cerebral cortex of the brain (paragraph [0120]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Rohan and Bosl to include a processor capable of reading EEG signals from one hemisphere and subsequently the next hemisphere, as taught and suggested by Liu, for the purpose of comparing the activity of the brain to observe how each cortex independently reacts to positive and negative valence stimulation (paragraph [0039]).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al. (US2019/0192083A1) "Laszlo" in view of Roham et al. (US2013/0116520) "Roham" and Bosl ( U.S Publication No. 2013/0178731) and further in view of Schulhauser (US2020/0038671 Al) "Schulhauser".

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Rohan and Bosl to Include a processor capable of capturing a set of different types wearable of bio-signals, as taught and suggested by Schulhauser, the trends or morphology of these para meters may indicate a present or predicted treatable tachyarrhythmia state, or comorbidities, such as heart failure and CORD (paragraph [0058]).
Regarding Claim 5, Laszlo in view of Roham, Bosl and Schulhauser teaches the electronic device according to claim 4, Laszlo in view of Roham and Bosl is silent regarding having the plurality of different types of sensors placed on different body parts of the subject. 
However, Schulhauser discloses that the plurality of different types of sensors are placed on different body parts of the subject (Paragraph [0048-0049], Figure 2 - elements 230A, 230B, 230C, 230D). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Rohan and Bosl place a plurality of different types of sensors places on different body parts of the subject, as taught and suggested by Schulhauser, with the purpose of measuring physiological signal (individually or collectively) as one of normal or not normal for indicating one or more other states of the patient, such as whether a treatable tachyarrhythmia 
Regarding Claim 6, Laszlo in view of Roham, Bosl and Schulhauser teaches the electronic device according to claim 5; Laszlo in view of Roham and Bosl is silent regarding having different types of sensors which comprise at least one set of neurophysiological sensors, a set of biosensors, and a set of wearable sensors. 
However, Schulhauser a similar invention that comprises a set of neurophysiological sensors, a set of biosensors, and a set of wearable sensors (paragraphs [0049, 0051, 0053-0055], fig. 2 - elements 230A, 230B, 230C, 230D). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Rohan and Bosl to have at least one type of sensors neurophysiological sensors, a set of biosensors, and a set of wearable sensors, as taught and suggested by Schulhauser, for the purpose of determining one or more comorbidity states, such as of epilepsy, or stroke, or other disorders that may be comorbid with cardiac arrhythmia, based on the EEG signal or other data derived from the EEG signal (paragraph [0051]).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al. (US2019/0192083 Al) "Laszlo" in view of Roham et al. (US2013/0116520) "Roham" and Bosl (U.S Publication No. 2013/0178731) and further in view of Liu et al. (US2017/0245778 Al) "Liu" and further in view of Wang et al. (US9824287 B2) "Wang".
Regarding Claim 7, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding wherein the training set of EEG signals comp rises a 
However, Liu teaches a similar method and device that discloses the set of EEG signals comprises a first set of EEG signals from a Ieft portion (fig. 2-element C3)and a second set of EEG signals from a right portion (fig. 2 - element C4) of a cerebral cortex of the brain of the subject (Claims 12 & 16, paragraph [0085]). Therefore, it would have been obvious to one of ordinary skill in the art a t the time of invention was made to modify Laszlo in view of Rohan and Bosl to order the reading of EEG signals from each hemisphere of the brain, as taught and suggested by Liu, for the purpose of enhancing user experience (paragraph [0012]).
Wang teaches an apparatus method that includes the training set of EEG signals described above (Claim 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Roham and Bosl to include a training set of EEG signals from the left and right portions of the cerebral cortex, as taught and suggested by Wang, for the purpose of determining whether a match exists between the user bio-signals and the known mental health attribute based on a combination of the matching results determined for the candidate pairs (paragraph (62)).

Claim 8-9 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al. (US2019/0192083 Al) "Laszlo" in view of Roham et al. (US2013/0116520) "Roham" and Bosl (U.S Publication No. 2013/0178731) and further in view of Wang et al. (US9824287 B2) "Wang".
Regarding Claim 8, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding having at least one processor that is further 
However, Wang teaches that the weight parameters (i.e. similarity values) used in association with the recognition parameters based to iteratively determine a closer matching set of values which will determine a known health condition of a patient (paragraph (8), Claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Roham and Bosl to adjust a plurality of weight parameters associated with the recognition models by an iterative optimization scheme to train the models, as taught and suggested by Wang, in order to indicate the health status of the patient comprising a movement condition or a health condition (paragraph (8)).
Regarding Claim 9, Laszlo in view of Roham and Bosl and further in view of Liu teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding wherein each recognition model of the plurality of first recognition models is separately trained on a specific type of signal from the training set of EEG signals and a training set of different types of bio-signals. 
Wang teaches a similar configuration in which each recognition model of the plurality of first recognition models is separately trained on a specific type of signal from the training sets of EEG signals and different types of bio-signals (Claims 10 and 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Roham and Bosl to separately train each recognition model on a specific type of signal from the training set of EEG signals and the training set of different types bio-signals, as taught and suggested by Wang, for the 
Regarding Claim 17, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding wherein the classifiers one of a random forest-based classifier, a support vector machine (SVM)-based classifier, a logistic regression-based classifier, a linear regression-based classifier, a softmax classifier, a Bayesian estimation network classifier, a deep neural network classifier. 
Wang teaches a similar invention that includes the second recognition model based on a support vector machine (SVM) or a random forest model (paragraph (61), claim 11). Therefore, it would have been obvious to one of ordinary s kill in the art at the time of invention was made to modify Laszlo in view of Roham and Bosl to include the second recognition model based on a support vector machine (SVM) or a random forest model, as taught and suggested by Wang, for the purpose of optimizing the signal recognition to accurately predict the mental behavioral attribute recorded (paragraph 61).

Claims 10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al. (US2019/0192083 Al) "Laszlo" in view of Roham et al. (US2013/0116520) "Roham" and Bosl ( U.S Publication No. 2013/0178731) and in further in view of Garten (US2015/0297109Al) "Garten".
Regarding Claim 10, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding the at least one processor being further configured to receive the  feature vector of the trained plurality of first recognition models and an output feature vector of the trained second recognition model, and wherein the mental behavioral attribute of the 
However, Garten discloses a method in which the processor receives the output feature vectors from the first and second recognition models [0871] and identifies the mental behavioral attribute (tone in music can determine the emotional state of the listener, [0865]) of the subject based on the output feature vector of the trained models (paragraphs [0867-0873]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Roham and Bosl that trains the recognition models based on the output feature vector, as taught and suggested by Garten, for the purpose of improving the classification accuracy of the biological state of a person. (paragraph [0871])
Regarding Claim 12, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding the set of mental behavioral attributes comprises a set of affect states, a set of emotional states, a set of mental health conditions, a set of mental states or conditions, a set of psychological states or conditions, and a set of mood-based attributes. 
However, Garten teaches a similar invention that includes the set of mental behavioral attributes comprises a set of affect states (abstract), a set of emotional states (paragraph [0007]), a set of mental health conditions (paragraph [0588]), a set of mental states or conditions (paragraph [0588]), a set of psychological states or conditions (paragraph [0078], and a set of mood-based attributes (paragraph [0070]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Roham and Bosl to include several mental behavioral attributes, as taught and suggested by Garten, for the purpose of being able to classify a plurality of mental conditions, moods, emotions, etc. from neurophysiological bio-signals (paragraphs [0844-0851]}.

However, Garten teaches that the identification of the mental behavioral attribute is invariant to an effect of lateralization of affect states, gender, and left or right-handedness (paragraph [0875]). Paragraph 0875 states that in at least one configuration recognition models can be specific for subgroups based on age, gender and handedness, however, there are configurations where the mental behavior attributes may be invariant to these features. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Laszlo in view of Roham and Bosl to make identification invariant to an effect of lateralization, as taught and suggested by Garten, for the purpose of customizing models to an individual and as well as adapt overtime by comparing the statistics of features related to the an individual's cluster to the population as a whole (paragraph [0875]).
Regarding Claim 14, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding the invention being configured to map, over a time period, a plurality of mental behavioral attributes of the subject to a plurality of signal samples of the set of EEG signals and the set of different types of bio-signals associated with the subject. 
However, Garten teaches a similar invention which is configured to map a plurality of mental behavioral attributes of the subject to a plurality of signal samples of the set of EEG signals and the set of different types of bio-signals associated with the subject (paragraph [0012]). Paragraph 0012 refers to portions of data are mapped and correlated a cross a plurality of signal samples of different types of bio-signals. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention 
Regarding Claim 15, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo is silent regarding the at least one processor is further configured to generate a plurality of blue print data points, which indicates a correspondence between each of the plurality of mental behavioral attributes of the subject and the plurality of signal samples of the set of EEG signals and the set of different types of bio-signals. 
However, Garten teaches that with sufficient blueprint data points, the processor is able to indicate a correspondence between the mental behavioral attributes and the signal samples of EEG signals and other bio-signals (paragraph [0868]). Paragraph 0868 states that if a sufficient number of blueprint data samples of bio-signals and mental behavioral attributes, the model can be used to train the deep learning networks. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Laszlo in view of Roham and Bosl to include a processor configured to generate a plurality of blueprint data points to indicate correspondence for the purpose of processing the provided data into labelled exam pies to turn the deep learning network into a predictive mode. (Paragraph [0868]).
Regarding Claim 16, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding each of the generated plurality of blueprint data points corresponds to a different mental behavioral attribute of the set of mental behavioral attributes, wherein the processor is further con figured to compare each of the plurality of blueprint data points 
However, Garten teaches a similar invention in which the generated plurality of blueprint data points corresponds to a different mental behavioral attribute and each set of data points is compared to one another so that the mental behavioral attributes are identified based on the comparison (paragraphs [0868], [0873]). Paragraph 0868 states that the trained (blueprint data point) samples are compared to one another to train the deep learning network. Paragraph 0873 states that similarities in data points help localize the data to further develop the trained models for that subgroup of users.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Laszlo in view of Roham and Bosl to include a processor configured to compare each set of blueprint data points to identify mental behavioral attributes, as taught and suggested by Garten, for the purpose of fine-tuning general models to specific users (paragraph [0873]).
Regarding Claim 19, Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1 including tracking changes indifferent mental behavior attributes of the subject over a time period and generating a diagnostic report for subject (paragraph [0082]), Laszlo in view of Roham and Bosl is silent regarding the generation of a prognosis report and a prediction report, based on the tracked changes. 
However, Garten discloses generating prognosis reports (paragraph [0495]) and prediction reports (paragraph [0867]) to the subject based on the tracked changes. Therefore it would be obvious to one of ordinary s kill in the art at the time of invention to modify Laszlo in view of Roham and Bosl to generate diagnostic, prognosis, and prediction reports to the subject, as taught and suggested by Garten, for the purpose of creating a highly-personalized, individual treatment profile can degenerated that changes according to the therapeutic outcome. (Paragraph [0495])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Laszlo et al. (US2019/0192083A1) "Laszlo" in view of Roham et al. (US2013/0116520)"Roham" and Bosl ( U.S Publication No. 2013/0178731) and further in view of Sereshkeh et al. (US 2019/0107888) "Sereshkeh".
Laszlo in view of Roham and Bosl teaches the claimed invention of claim 1; Laszlo in view of Roham and Bosl is silent regarding the processor further configured to evaluate and optimize the trained plurality of first recognition models and the trained second recognition model based on a randomly selected training, validation and test data subsets or by application of at least one or more levels of k-fold cross-validation of the training set of EEG signals and the training set of different types of bio-signals. 
However, in a similar field of endeavor, Sereshkeh, discloses a similar configuration in which the trained recognition models are evaluated and optimized (fig. 18a-18b, elements 1830a, 1830b) and training sets of EEG and other bio-signals are cross validated by a k-fold cross-validation (paragraph [0200]). Paragraph 0200 mentions k-fold cross validation of bio signals for the selection classification method (recognition model) that yielded the highest cross-validation accuracy for each training set. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Laszlo in view of Roham to include a processor configured to evaluate and optimize the trained plurality of recognition models validated by one or more levels of k-fold configuration, as taught and suggested by Sereshkeh, for the purpose of providing less generalizability and less variance (paragraph [210].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792